DETAILED ACTION
This detailed action is in response to the request for continued examination filed on April 25, 2022 incorporating the amendments and arguments filed on March 25, 2022, and any subsequent filings. 
Claims 1-19 stand rejected.  Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1-5, 11, and 19 have been amended and the prior rejections withdrawn.
Claim Rejections - 35 USC § 103
Claims 1, 11, and 19
Applicants' arguments filed March 25, 2022 have been fully considered but they are not persuasive.
In response to Applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants' argue that the claimed invention utilizes gravity and Strand does not disclose such use, teaches away from the use of gravity, and relies upon an omni-directional orientation so cannot disclose a transducer and reflected transverse to gravity (Remarks, Page 7/Paragraph 3 ("Pg/Pr") – Pg8/Pr1,4,Pg9/Pr1). Strand discloses not only that a preferred embodiment need not rely upon gravitational forces (Pg4/Pr19), but also that the use of gravitational forces to separate the particles was known in the art (Pg1/Pr4,5, Pg2/Pr8,9). Whether the use of gravity is preferred does not detract from the disclosure (see MPEP 2123 ("[d]isclose examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments")).   Nothing in Strand indicates fluid forces may not be combined with gravitational forces to effectuate separation rendering the claims obvious.  Further, as noted by Applicants, Strand discloses a transducer and reflector that are omni-directional and "are fully operative in any orientation" (Strand, Pr19) and thus includes an orientation transverse to gravity.
As to Applicants' argument that the aggregates disclosed by Strand are always within an acoustic standing wave (Remarks, Pg8/Pr2-3, Pg9/Pr1), paragraphs 76 and 79 and Figure 25 relied upon by Applicants not support the assertion yet argument cannot supplant evidence (MPEP 2145(I)). Additionally, Strand discloses agglomerates transferred between standing wave locations so that they may not always be in an acoustic standing wave (Pg12/Pr76) which can be seen in the annotate Figure 25 below.

    PNG
    media_image1.png
    299
    707
    media_image1.png
    Greyscale

As to Applicants' argument that Peterson only discloses particle movement and aggregation using acoustic waves not gravity (Remarks, Pg9/Pr3), not relying upon does not mean that these forces are not present as any density differences between particles and the host fluid will necessarily include buoyancy and gravimetric forces acting upon the emulsion. This principle is borne out as can be seen in Figure 7B of Peterson where the standing wave ends at the top of chamber 102 yet the agglomerated particles continue to rise and out through the exit 165 (C19/L38-41) and the use of density differences to move and separate materials (C36/L44-50). Moreover, Peterson discloses an emulsion of oil in water having density differences resulting in buoyancy and gravimetric forces acting upon the particles (C21/L18-21).
As to Applicants' argument that Peterson discloses gravimetric forces are too weak to cause sedimentation separation (Remarks, Pg9/Pr3), Peterson discloses the forces may be too weak "in many instances" (C1/L64-66) which necessarily implies not all instances and thus gravity may be relied upon.
As to Applicants' argument regarding alignment of the device with gravity in Peterson (Remarks, Pg10/Pr1), Peterson has not been relied upon for disclosing the orientation of the device.
Claims 5 and 15
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that Becker is not analogous art (Remarks, Pg11/Pr1), Becker also relates acoustical fluid motion (C31/L11-21) and discloses voltage signals for using waves to separate particles (C32/L13-28).
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-14, and 16-19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strand, et al., U.S. Publication No. 2006/0037915 (hereinafter "Strand") in view of Peterson, et al., U.S. Patent No. 4,759,775 (hereinafter "Peterson").
Applicants' claims are directed towards a system and a method.
Regarding Claims 1-4 and 6-10, Strand discloses in a first embodiment a system to concentrate and separate material from a fluid (Pg13/Pr80) comprising a chamber for receiving material in a fluid, the chamber being sized to accommodate a flow (Fig. 25 (note suspended particles in fluid in upper left flow channel interpreted as material and upper and lower flow channels interpreted as flow chamber), Pg2/Pr11 (note suspension of particles in fluid and single flow chamber with two channels), Pg12/Pr76 (first and second channels interpreted as flow chamber)) at a flow rate considerably greater than 1 mL/min (Pg13/Pr80); an ultrasonic transducer and an opposing reflector arranged across the chamber from each other (Fig. 25, items T1, M (mirror interpreted as reflector), Pg12/Pr72,76, Pg13/Pr81 (note ultrasonic operations in any of the disclosed fluid manifolds including that disclosed in Fig. 25)) in a direction that is transverse to gravity (Pg4/Pr19 (note any orientation possible)), wherein the ultrasonic transducer is driven by a voltage signal of ultrasonic frequencies to generate an acoustic standing wave across a direction of mean flow in the chamber (Fig. 25 (note oscillating wave patterns emanating from transducer T1 perpendicular to flow I), Pg7/Pr49 (note use of variable frequency oscillators driven by voltage signal for use in any of the disclosed fluid manifolds including that disclosed in Fig. 25), Pg12/Pr76 (note generation of standing waves), Pg13/Pr80,81 (note use of ultrasonic manipulation of particles with voltage signal)); and the generated acoustic standing wave includes a radial component and a linear component to form a three dimensional acoustic field that exerts an acoustic radiation force in three dimensions that traps and agglomerates the material against a fluid drag force (Fig. 25, Pg12/Pr76 (note trapping of particles against fluid flow to allow aggregation)) such that agglomerated material grows to a size (Fig. 25 (note aggregate of particulates at wave nodes between transducer T1 and reflector M), Pg12/Pr76) at which the agglomerated material settles out of the acoustic standing wave (Fig. 25 (note downward movement under gravitational force)).
Strand does not disclose in a first embodiment a flow rate of at least 200 mL/min, or the agglomerated material rises out of the acoustic standing wave.
Regarding Claims 11-14 and 16-18, Strand discloses in a first embodiment a method for separating material from a fluid, comprising providing the material in the fluid to an acoustophoretic system (Fig. 25) that comprises a chamber for receiving the material in the fluid, the chamber being sized to accommodate a flow (Fig. 25 (note suspended particles in fluid in upper left flow channel interpreted as material and upper and lower flow channels interpreted as flow chamber), Pg2/Pr11 (note suspension of particles in fluid and single flow chamber with two channels), Pg12/Pr76 (first and second channels interpreted as flow chamber)) at a flow rate considerably greater than 1 mL/min (Pg13/Pr80); and an ultrasonic transducer and an opposing reflector arranged across the chamber from each other (Fig. 25, items T1, M (mirror interpreted as reflector), Pg12/Pr72,76, Pg13/Pr81 (note ultrasonic operations in any of the disclosed fluid manifolds including that disclosed in Fig. 25)) in a direction that is transverse to gravity (Pg4/Pr19 (note any orientation possible)), wherein the ultrasonic transducer is driven by a voltage signal of ultrasonic frequencies to generate an acoustic standing wave across a direction of mean flow in the chamber (Fig. 25 (note oscillating wave patterns emanating from transducer T1 perpendicular to flow I), Pg7/Pr49 (note use of variable frequency oscillators driven by voltage signal for use in any of the disclosed fluid manifolds including that disclosed in Fig. 25), Pg12/Pr76 (note generation of standing waves), Pg13/Pr80,81 (note use of ultrasonic manipulation of particles with voltage signal)); generating an acoustic standing wave in the chamber with the ultrasonic transducer and the reflector, such that the acoustic standing wave includes a radial component and a linear component to form a three dimensional acoustic field that exerts an acoustic radiation force in three dimensions that traps and agglomerates the material against fluid drag force (Fig. 25, Pg12/Pr76 (note trapping of particles against fluid flow to allow aggregation)); growing the agglomerated material to a size at which the agglomerated material settles out of the acoustic standing wave (Fig. 25 (note downward movement under gravitational force).
Strand does not disclose in a first embodiment a flow rate of at least 200 mL/min, or the agglomerated material rises out of the acoustic standing wave.
Strand discloses in a second embodiment "fluid may be transported through the ultrasonic cavity at rates of 1 mL/min … and may be considerably increased" (Pg13/Pr80).
Peterson also relates to an acoustophoretic separation system and method and discloses a material can rise out of the acoustic standing wave (Fig. 7B (note direction of aggregated droplets move upward in direction 166 while fluid flows from inlet 162 downward to outlet 172), C3/L44-49, C19/L21-45, C21/L16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system and method disclosed by Strand in the first embodiment with a flow rate of at least 200 mL/min as disclosed by Strand in the second embodiment because, according to Strand, the spacing between the transducer and reflector may be varied (Pg8/Pr54) such that the spacing could be varied as needed to achieve the desired flow rate. It would have also been obvious to combine the system disclosed by Strand with the material rising out of the acoustic standing wave disclosed by Peterson because, according to Peterson, the use of acoustic energy to separate emulsive mixtures would overcome problems with other separation techniques such as sedimentation or centrifugation (C3/L44-49,59-62, C5/L37-58) while achieving high degrees of separation (C21/L49-54, C21/L66-C22/L2, C22/L11-16) and, according to Strand, the particles and fluid may have different densities (Pg7/Pr50).
Regarding Claim 19, Strand discloses in a first embodiment, a system to concentrate and separate material from a fluid (Pg13/Pr80), comprising a chamber for receiving material in a fluid (Fig. 25); an ultrasonic transducer and an opposing reflector arranged across the chamber from each other (Fig. 25, items T1, M (mirror interpreted as reflector), Pg12/Pr72,76, Pg13/Pr81 (note ultrasonic operations in any of the disclosed fluid manifolds including that disclosed in Fig. 25)) in a direction that is transverse to gravity (Pg4/Pr19 (note any orientation possible)), wherein the ultrasonic transducer is driven by a voltage signal of ultrasonic frequencies to generate an acoustic standing wave across a direction of mean flow in the chamber (Fig. 25 (note oscillating wave patterns emanating from transducer T1 perpendicular to flow I), Pg7/Pr49 (note use of variable frequency oscillators driven by voltage signal for use in any of the disclosed fluid manifolds including that disclosed in Fig. 25), Pg12/Pr76 (note generation of standing waves), Pg13/Pr80,81 (note use of ultrasonic manipulation of particles with voltage signal)); the chamber being sized to include a cross-section dimension that is at least 8 times larger than a wavelength of the acoustic standing wave (Fig. 25 (note cross-section of flow chamber comprising upper and lower channels at least 8 times larger than wavelength)); and the generated acoustic standing wave includes a radial component and a linear component to form a three dimensional acoustic field that exerts an acoustic radiation force in three dimensions that traps and agglomerates the material against fluid drag force (Fig. 25, Pg12/Pr76 (note trapping of particles against fluid flow to allow aggregation)) such that the agglomerated material grows to a size at which the agglomerated material settles out of the acoustic standing wave (Fig. 25 (note downward movement under gravitational force)).
Strand does not disclose in a first embodiment the chamber being sized to include a cross-section dimension that is at least 20 times larger than a wavelength of the acoustic standing wave; or such that the agglomerated material grows to a size that permits the agglomerated material to rise out of the acoustic standing wave.
Strand discloses in a second embodiment that those of ordinary skill in the art knew that the wavelength may be varied based upon need such that the dimensions of the cross-section of the flow chamber could be varied to be at least 20 times larger than a wavelength of the acoustic standing wave ( Pg1 /Pr3, Pg2/Pr9,11, Pg3/Pr15, Pg8/Pr54).
Peterson also relates to an acoustophoretic separation system and discloses a material can rise out of the acoustic standing wave (Fig. 7B (note direction of aggregated droplets move upward in direction 166 while fluid flows from inlet 162 downward to outlet 172), C3/L44-49, C19/L21-45, C21/L16-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system disclosed by Strand in the first embodiment with the cross-section disclosed by Strand in the second embodiment because, according to Strand, the frequency and thus wavelength can be adjusted to maximize the forces capturing the particles at the antinodes (Pg1 /Pr3).  It would have also been obvious to combine the system disclosed by Strand with the material rising out of the acoustic standing wave disclosed by Peterson because, according to Peterson, the use of acoustic energy to separate emulsive mixtures would overcome problems with other separation techniques such as sedimentation or centrifugation (C3/L44-49,59-62, C5/L37-58) while achieving high degrees of separation (C21/L49-54, C21/L66-C22/L2, C22/L11-16) and, according to Strand, the particles and fluid may have different densities (Pg7/Pr50).
Additional Disclosures Included:  Claims 2, 12: wherein the ultrasonic transducer is driven by the voltage signal at a constant frequency of excitation (Strand, Fig. 25 (note constant individual waves), Pg6/Pr49).  Claims 3, 13: wherein the ultrasonic transducer is driven by the voltage signal with a frequency sweep pattern where the effect of the frequency sweeping is to translate the collected material along the direction of the acoustic standing wave (Strand, Fig. 25; Pg12/Pr76).  Claims 4, 14: wherein the ultrasonic transducer is driven by the voltage signal in a frequency range of from about 10 kHz to about 100 MHz (Peterson, C7/L21-31 (note the prior art ranges overlaps the claimed range and that thus a prima facie case of obviousness exists,  In re Peterson, 315 F.3d 1325, 1330, (Fed. Cir. 2003); MPEP 2144.05)).  Claim 6: wherein the ultrasonic transducer is a piezoelectric transducer (Peterson, C13/L26-29 (note that it would have been obvious to simply substitute the transducer disclosed by Strand with the piezoelectric transducer disclosed by Peterson to obtain the predictable results of a transducer that produces a three dimensional field (Peterson, Figs. 6-7A (note three dimensional field produced by transducer 110), C17/L7-9))).  Claims 7, 16: wherein the material is oil droplets or cellular material (Peterson, C3/L32-36,44-49).  Claims 8, 17: wherein the radial component and the linear component create localized regions of high and low pressure for trapping the oil droplets or cellular material (Peterson, Abstract).  Claim 9: wherein the chamber is oriented in a vertical direction (Strand (alternate embodiment), Fig. 3 (note vertical orientation of flow chamber comprised of first channel 50 and second channel 52), Pg7/Pr51 (note that it would have been obvious to combine the alternate embodiment disclosed by Strand with the device disclosed by Strand and Peterson because, according to Strand, the vertical orientation yields the predictable result of a standing wave that traps particles and the fluid-handling manifolds may be used in any orientation (Pg14/Pr85))).  Claims 10, 18: the chamber being sized to include a cross-section dimension that is at least 20 times larger than a wavelength of the acoustic standing wave (Strand, Pg1 /Pr3, Pg2/Pr9,11, Pg3/Pr15, Pg8/Pr54 (note that it would have been obvious to use the claimed cross-section because, according to Strand, the frequency and thus wavelength can be adjusted to maximize the forces capturing the particles at the antinodes (Pg1 /Pr3))).

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strand, et al., U.S. Publication No. 2006/0037915 (hereinafter "Strand") in view of Peterson, et al., U.S. Patent No. 4,759,775 (hereinafter "Peterson") as applied to Claims 1 and 11, respectively above, and further in view of Becker, et al., U.S. Patent No. 6,641,708 (hereinafter "Becker").
Applicants' claims are directed towards a system and a method.
Regarding Claims 5 and 15, the combination of Strand and Peterson discloses the system of Claim 1 and the method of Claim 11 except wherein the ultrasonic transducer is driven by the voltage signal with a voltage in a range of from about 1 volt to about 100 volts.
Becker also relates to a voltage driven separation system to separate particles using waves created by voltage signals (C32/L13-28) and discloses driving an ultrasonic transducer with a voltage in a range of from about 1 volt to about 50 volts (C8/L67-C9/L2).
It would have been obvious to one of ordinary skill in the art at the  time the claimed invention was made to operate the system and method disclosed by Strand and Peterson with voltages varying as disclosed by Becker because, according to Becker, operating parameters including voltage are normally varied to discriminate between particulate matter and solubilized matter  (C9/L64-C10/L1, C15/L36-45) and, according to Strand, increasing the voltage allows for increased flow rates (Pg13/Pr80).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779